Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 10-25 canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-22-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 26-32, 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akel (US 20190035453 A1).

Akel discloses: 
1. (Original) A method, comprising: 
determining that a set of memory cells included in a memory device are imprinted in respective first logic states; (par 31:  the routine 470 can update the one or more imprint-refresh schedules for the subset of memory pages in accordance with instructions received from, e.g., the controller 106 and/or the host device 108… For example, the controller 106 and/or the host device 108 can send instructions to update the one or more imprint-refresh schedules automatically… and/or after unwanted imprint effects have been discovered in one or more memory cells of a memory page; par 20: the memory cells 122 can suffer from imprint when they remain in the same polarity and/or data state for a prolonged period of time.) [examiner’s note: Imprint is the preferential polarization state from previous writes to that state. In par 61 of the Spec, “a positively charged (e.g., a first polarity, a positive polarity) and negatively charged (e.g., a second polarity, a negative polarity) capacitor may represent two logic states”] 

indicating, to a host device coupled with the memory device, that the set of memory cells are imprinted in the respective first logic states; (par 31)

receiving, from the host device, approval to perform an imprint recovery procedure on the set of memory cells, the imprint recovery procedure to increase an ability of the set of memory cells to switch between storing the respective first logic states and storing respective second logic states; and (par 31-32;  abstract: refresh schedule tables stored on the memory device and/or on a host device; fig 4a; par 20: the memory cells 122 can suffer from imprint when they remain in the same polarity and/or data state for a prolonged period of time.) [examiner’s note: Imprint is the preferential polarization state from previous writes to that state. In par 61 of the Spec, “a positively charged (e.g., a first polarity, a positive polarity) and negatively charged (e.g., a second polarity, a negative polarity) capacitor may represent two logic states”] 

performing the imprint recovery procedure on the set of memory cells based at least in part on receiving the approval from the host device. (par 32:  the received instruction can direct the routine 470 to subject the referenced memory pages to temporary aggressive refresh operations (e.g., when the routine 470 anticipates converting the referenced memory pages to a different classification and/or type of memory page and/or when undesired imprint effects are discovered in the memory cells of the referenced memory pages).)

2. (Original) The method of claim 1, further comprising: indicating, to the host device, a severity with which the set of memory cells are imprinted in the respective first logic states. (par 13: refreshing memory pages within the memory device can be managed according to the classification and/or type (e.g., refresh, no-refresh, very-frequent refresh, frequent refresh, occasional refresh, etc.) of the memory pages; par 30)

3. (Currently Amended) The method of claim 1, further comprising: indicating, to the host device, the respective first logic states in which the memory cells of the set of memory cells are imprinted. (par 18; abstract: refresh schedule tables stored on the memory device and/or on a host device; fig 4a; par 31)

4. (Currently Amended) The method of claim 1, further comprising: 
selecting the imprint recovery procedure from a plurality of imprint recovery procedures supported by the memory device; and (selective page-based refresh; par 30: for refresh memory pages… for occasional-refresh memory pages… for no-refresh memory pages; fig 4a: 461)
indicating the imprint recovery procedure to the host device, wherein receiving the approval to perform the imprint recovery procedure is based at least in part on indicating the imprint recovery procedure to the host device. (fig 4a: 462;  abstract: refresh schedule tables stored on the memory device and/or on a host device;)

5. (Original) The method of claim 1, further comprising: receiving, from the host device, an indication of the imprint recovery procedure, wherein the imprint recovery procedure is one of a plurality of imprint recovery procedures supported by the memory device. (claim 1: first and second refresh schedules)

6. (Original) The method of claim 1, further comprising: receiving, from the host device, an indication of a constraint for the imprint recovery procedure, wherein the constraint comprises an amount of time available for performing the imprint recovery procedure, an amount of power available for performing the imprint recovery procedure, or any combination thereof. (par 32: the received instructions can direct the routine 470 to change the one or more imprint-refresh schedules stored in the imprint-refresh schedule table by increasing and/or decreasing the frequency and/or duration of refresh operations on the referenced memory pages (e.g., when the referenced memory pages are converted to a different classification and/or type of memory page, as discussed below with reference to FIGS. 5A and 5B below; when unwanted imprint effects are discovered in memory cells of the referenced memory pages; to accommodate system demand; and/or in accordance with a power schedule of the memory device); par 30: having one or more imprint-refresh schedules based at least on the classifications and/or the types (e.g., refresh, no-refresh, occasional-refresh, etc.))

7. (Original) The method of claim 1, further comprising: indicating, to the host device, a duration of the imprint recovery procedure. (par 27)

Claim(s) 26-32 is/are rejected as being the apparatus implemented by the method of claim(s) 1-7, and is/are rejected on the same grounds.

Claim(s) 35-40 is/are rejected as being the medium implemented by the method of claim(s) 1-2, 4-7, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 8-9, 33-34, 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113